Case 5:19-cm-00121-ELW Documenti_ Filed 11/12/19 Page 1 of 21 PagelD #: 1

-AO 106 (Rev. 04/10) Application for a Search Warrant
| UNITED STATES DISTRICT COURT. |

for the
Western District of Arkansas
Fayetteville Division

 

In the Matter of the Search of
Case No. © \\ em \2\

INFORMATION ASSOCIATED WITH
beaumosteller@icloud.com THAT IS STORED

)
)
IN THE MATTER OF THE SEARCH OF )
AT PREMISES CONTROLLED BY APPLE, INC.)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): SEE ATTACHMENT "A". This court has authority to issue this warrant under 18
U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A) and Federal Rule of Criminal Procedure 41

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
SEE ATTACHMENT "B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

ff evidence of a crime;
i contraband, fruits of crime, or other items illegally possessed;

i property designed for use, intended for use, or used in committing a crime;

[) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
18 U.S.C. 2252/2252A Possession of Child Pornography

The application is based on these facts: See Affidavit of TFO Kevin Sears, “Attachment C”

md Continued on the attached sheet.
[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the we

Applicant's signature

Kevin Sears, Task Force Office HSI
Printed name and title

Sworn to before me and signed in my presence.

:
Date: November 12, 2019 Fp 3S : Wk

Judge's signature

City and state: Fayetteville, Arkansas Erin L. Wiedemann, Chief United States Magistrate Judge

Printed name and title

 

 
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 2 of 21 PagelD #: 2

~ ATTACHMENT C

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
beaumosteller@icloud.com THAT IS
STORED AT PREMISES CONTROLLED BY
APPLE, INC.

Case No.

Filed Under Seal

 

Affidavit in Support of Application for Search Warrant

I, Kevin Sears, a TFO with Homeland Security Investigations (HSI), being duly sworn,

hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this Affidavit in support of an application for a search warrant for
information related to Apple iCloud account: beaumosteller@icloud.com, or any account
associated with Beau Mosteller, on is stored at premises owned, maintained, controlled, or
operated by Apple Inc., a company headquartered at Apple Inc., 1 Infinite Loop, Cuptertino, CA
95014. The information to be searched is described in the following paragraphs and in
Attachment A. This Affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple, Inc., to disclose to the
government copies of the information (including the content of communications) further
described in Section I of Attachment B. Upon receipt of the information described in Section I
of Attachment B, government-authorized persons will review that information to locate the items

described in Section II of Attachment B.

 
Case 5:19-cm-00121-ELW Documenti Filed 11/12/19 Page 3 of 21 PagelD #: 3

2. I am a Task Force Officer (TFO) with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in
Charge Office in Fayetteville, Arkansas. I have been so employed with Washington County
Sheriff's Office since January 2007. As part of my daily duties as an HSI TFO, I investigate
criminal violations relating to child exploitation and child pornography including violations.
pertaining to the illegal production, distribution, online enticement, transportation, receipt and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2251A, 2422(b), 2252(a)
and 2252A. I have received training in the area of child pornography and child exploitation, and
have had the opportunity to observe and review numerous examples of child pornography (as
defined in 18 U.S.C. § 2256) in all forms of media including computer media. This Affidavit is
being submitted based on information from my own investigative efforts as well as information
obtained from others who have investigated this matter and/or have personal knowledge of the
facts herein.

3. This Affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that evidence constituting violations of Title 18, United States
Code, Sections 2252/2252A Possession of Child Pornography are currently present on the item
described as Attachment A.

5. There is also probable cause to search the information described in Attachment A
for evidence, instrumentalities, contraband/ fruits of these crimes further described in

Attachment B.

 
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 4 of 21 PagelD #: 4

DEFINITIONS AND AUTHORITY
6. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2252 and 2252A, relating to material irivolving the sexual exploitation of minors, which

has been defined in Title 18 U.S.C. 2256, as an individual under 18 years of age.

7. Under 18 U.S.C. Section 2252(a)(1) (transportation), 2252(a)(2) (receipt and
distribution), and 2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a federal crime for any
person to transport, distribute; receive, and possess child pornography, as that term is defined by
federal law. Further under 18 U.S.C. Section 2253(a)(3), a person who is convicted of an
offense under 18 U.S.C. sGetida 2252 or 2252A, shall forfeit to the United States such person’s
interest in any property, real or personal, used or intended to be used to commit or to promote the

~ commission of such offense.
PROBABLE CAUSE

8. In September 2019, Your Affiant received a Cyber Tip Line Report Number
52408163 from the National Center for Missing and Exploited Children (NCMEC) in reference
to media files containing what was believed to be child pornography being downloaded from
Snapchat. The information on the suspect media containing child pornography was submitted to
the cyber tip line by Snapchat, on July 18, 2019. The incident information was categorized as
being “Apparent Child Pornography” which was viewed and identified by NCMEC on all
uploaded images. A total of 3 uploaded images of suspected child pornography was linked to the
report. Snapchat provided the Cyber Tip Line with the following information of the user being

reported:

Incident Type: Child Pornography (possession, manufacture, and distribution)

3

 
Case 5:19-cm-00121-ELW Documenti1 Filed 11/12/19 Page 5 of 21 PagelD #: 5

Incident Time: July 18, 2019 at 14:07:33 UTC

Chat Service/IM Client: Snapchat

Screen/User Name: jseiman7

File name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_ 1555635501968 jpeg
b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT MEDIA_1555635499496.jpeg
b670ddcf-ed84-409f-8321-6ab92bc0a8d_ CHAT MEDIA_ 15556353 (easy

IP Address: 98.19.245.206 at 07-03-2019 17:22:38 UTC

Number of Uploaded Files: 3

9. On September 11, 2019, your Affiant viewed the suspect files and notes the

following is depicted:
File Name: b670ddcf-ed84-409f-8321-6ab924bce0a8d_CHAT_MEDIA_ 1555635501968. jpeg

This image depicts what is believed to be an approximate six (6) to nine (9) year old minor
female naked from the waist down and lying on her back on a bed with her legs spread open.
The minor female’s entire body can be seen with her vagina and anus exposed to the camera.

File Name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_ 1555635499496. jpeg

This image depicts what is believed to be an approximate six (6) to nine (9) year old minor
female completely naked. She is outside in a wooded area slightly bending over a lawn chair,
with her backside toward the camera, and her head turned toward the camera. The minor
female’s entire body can be seen with her vagina and anus exposed to the camera.

File Name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_1555635312892.jpeg
This image depicts what is believed to be an approximate Four (4) to six (6) year old minor

female naked from the waist down and lying on her back on a bed with her legs over her head.
The minor female’s entire body can be seen with her vagina and anus exposed to the camera.
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 6 of 21 PagelD #: 6

10. An Internet search on the origin of the IP address 98.19.245.206 found it to be
issued to the Internet service provider Windstream. Documents received on or about September
5, 2019, from Windstream Compliance Center in reference to IP address 98.19.245.206
identified the IP as being assigned to Beau and Megan Mosteller through an active account
number of 0006819412 with a service location at XX Pleasant Street in West Fork, AR 72774,

the SUBJECT PREMISES.

11. Your Affiant conducted Department of Homeland Security (DHS) and open
source database queries on the SUBJECT PREMISES which indicated Beau MOSTELLER with
a date of birth in 1993 and an Arkansas driver’s license bearing the last four digits 6949. The
address associated to the Arkansas driver’s license is listed as XX Pleasant Street, West Fork,.
AR 72774. Property records indicates MOSTELLER owns a 2001 Ford F-150 registered at XX

Pleasant Street, West Fork, AR 72774

12. Based on the above outlined information, your Affiant sought and obtained a
federal search warrant. On October 29, 2019, Your Affiant executed the federal search warrant
at XX Pleasant Street in West Fork, AR. ‘Upon execution your Affiant was informed the suspect
Beau MOSTELLER recently moved to XXX Craig Street in West Fork, AR. Your Affiant went

to the address and spoke with MOSTELLER.

13. MOSTELLER told your Affiant under Miranda he was using Snapchat to view
pornographic material. MOSTELLER was communicating with an unknown user when they
sent him a link for Mega NZ. MOSTELLER downloaded the app Mega NZ and downloaded
child pornography. MOSTELLER said he used his IPhone X to download and view the child

pornography. MOSTELLER felt bad about viewing child pornography and deleted everything

5

 
Case 5:19-cm-00121-ELW Documenti_ Filed 11/12/19 Page 7 of 21 PagelD #: 7

from his phone when he moved into his new residence. Your Affiant seized MOSTELLER’S

IPhone X and gave him a receipt for the phone.

14. On November 4, 2019, your Affiant sought and obtained a search warrant for the
IPhone X seized from Mosteller. On November 5, 2019, your Affiant conducted a forensic
analysis of the IPhone X. Your Affiant discovered four (4) videos depicts child pornography

located on MOSTELLER’s IPhone X and are described as follows:

a. The first video was titled 12yo Jessica with moms toy.mp4, the file path was
Beau’ siPhone/var/mobile/Library/MobileDocuments/com~apple~CloudDocs/Downloads/12yo
Jessica with moms toy.mp4. The MDS hash: 763cad4a29b3e05530bc0862c2404ce. This video
is forty three (43) seconds long and depicts what is believed to be an eleven (11) to thirteen (13)
year old minor female lying on a bed with her legs spread and unclothed from the waist down.

The female is filming herself penetrating her vagina with a vibrator.

b. The second video was titled 2015-08-05 04.33.57.mp4, the file path was Beau’s
iPhone/var/mobile/Library/MobileDocuments/com~apple~CloudDocs/Downloads/20 15-08-05
04.33.57.mp4. The MDS hash was 29910c664b917ff62ae08b62acec24e3. This video is fifteen
(15) seconds long and depicts what is believed to be an eleven (11) to thirteen (13) year old
minor female filming herself completely naked in the shower. This video shows the breast and

vagina of the minor female.

c. The third video was titled 13yo w Great Tits Selfie Vid.mp4, the file path was Beau’s
iPhone/var/mobile/Library/Mobile acuments/eom~apalesCloudiecsipawalonde! 13yo w Great
Tits Selfie Vid.mp4. The MDS hash was 62b107045ba202cd904cfd7945a555a9. This video is
forty-three (43) senends long and depicts what is believed to be an eleven (11) to thirteen (13)

6
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 8 of 21 PageID #8

year old minor female filming herself. The minor has her shirt pulled over her breast while
rubbing them. The video then shows the minor naked from the waist down spreading her vagina

on camera.

d. The fourth video was titled 2018-01-16 13.34.53 2.mp4, the file path was Beau’s
iPhone/var/mobile/Library/MobileDocuments/com~apple~CloudDocs/Downloads/2018-01-16
13.34.53 2.mp4. The MD5 hash was cdef2129f76135c15e912e2be5a20833. This video is forty-
five (45) seconds long and depicts what is believed to be a twelve (12) to fourteen (14) year old
minor female. The minor completely undresses herself on camera showing her breast, vagina,

and buttocks.

15. The iCloud account that was logged on in MOSTELLER’s phone was
beaumosteller@icloud.com. Due to the file path of all four videos your Affiant believes these

files are currently being stored in iCloud account beaumosteller@icloud.com.

BACKGROUND REGARDING APPLE ID AND iCLOUD!

16. Apple is a United States company that produces the iPhone, iPad, and iPod
Touch, all of which use the iOS operating system, and desktop and laptop computers based on
the Mac OS operating system. Apple provides a variety of services that can be accessed from

Apple devices or, in some cases, other devices via web browsers or mobile and desktop

 

; The information in this section is based on information published by Apple on its website, including, but
not limited to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available
at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,”
available at https://support.apple.com/en-us/HT203993; “iCloud,” available at http://www.apple.com/icloud/;
“Cloud: iCloud storage and backup overview,” available at https://support.apple.com/kb/PH12519; and “iOS

Security,” available at http://images.apple.com/privacy/docs/iOS Security Guide.pdf.
Case 5:19-cm-00121-ELW Documenti Filed 11/12/19 Page 9 of 21 PagelD #: 9

applications (“apps”). As described in further detail below, the services include email, instant

messaging, and file storage:

a Apple provides email service to its users through email addresses at the
domain names mac.com, me.com, and icloud.com.

b. iMessage and FaceTime allow users of Apple devices to communicate in
real-time. iMessage enables users of Apple devices.to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users to
conduct video calls.

C. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous ‘loudeeounented services, and can also be used to
store iOS device backups and data associated with third-party apps.

d. iCloud-connected services allow users to create, store, access, share, atu
synchronize data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subisctibetes iCloud Drive can be used to
store presentations, spreadsheets, and other documents. iCloud Tabs enables iCloud to be used
to synchronize webpages opened in the Safari web browsers on all of the user’s Apple devices.
iWorks Apps, a suite of productivity apps (Pages, Numbers, and Keynote), enables iCloud to be
used to create, store, and share documents, spreadsheets, and presentations. iCloud Keychain
enables a user to keep website username and passwords, credit card information, and Wi-Fi
network information synchronized across multiple Apple devices.

8
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 10 of 21 PagelD #: 10

e. Game Center, Apple’s social gaming network, allows users of Apple
devices to play and share games with each other.

f. Find My hong allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices.

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a
user’s approximate location. ;

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or
through iTunes Store on desktop and laptop computers running either Microsoft Windows or
Mac OS. Additional digital content, iste music, movies, and television shows, can be
purchased through iTunes Store on iOS devices and on desktop and laptop computers running

either Microsoft Windows or Mac OS.

17. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID
can be linked to multiple Apple services and devices, serving as a central authentication and

* syncing mechanism.

18. An Apple ID takes the form of the full email address submitted by the user to
create the account; it can later be changed. Users can submit an Apple-provided email address
(often ending in Gistouaccom, @me.com, or @mac.com) or an email address associated with a
third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to

access most Apple services (including iCloud, iMessage, and FaceTime) only after the user
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 11 of 21 PageID #: 11

accesses and responds to a “verification email” sent by Apple to that “primary” email address.
Additional email addresses (“alternate,” “rescue,” and “notification” email addresses) can also be
associated with an Apple ID by the user.

19. Apple captures information associated with the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers. The user may also provide means
_ of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” ise on
Apple’s website. In addition, Apple captures the date on which the account was created, the
length of service, records of log-in times and durations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to connect to
and utilize the account, the Internet Protocol address (“IP address”) used to register and access
the account, and other log files that reflect usage of the account.

20. Additional information is captured by Apple in connection with the use of an
Apple ID to access certain services. For example, Apple maintains connection logs with IP
addresses that reflect a user’s sign-on activity for Apple services such as iTunes Store and App
Store, iCloud, Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple
also maintains reaeitts reflecting a user’s app purchases from App Store and iTunes Store, “call
invitation logs” for FaceTime calls, and “mail logs” for activity over an Apple-provided email
account. Records relating to the use of the Find My iPhone service, including connection logs
and requests to remotely lock or erase a device, are also maintained by Apple.

21. Apple also maintains information about the devices associated with an Apple ID.

When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP

10
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 12 of 21 PagelID #: 12

address and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the
‘serial number of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is
linked to an Apple ID when the user signs in to FaceTime or iMessage. Apple also may
maintain records of other device identifiers, including the Media Access Control address (“MAC
address”), the unique device identifier (“UDID”), and the serial number. In addition,
information about a user’s computer is captured when iTunes is used on that computer to play
content associated with an Apple ID, and information about a user’s web browser may be

captured when used to access services through icloud.com and apple.com. Apple also retains

records related to communications between users and Apple customer service, including

communications regarding a particular Apple device or service, and the repair history for a
device.

22. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files ((Works and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups, which can contain a user’s photos and
videos, iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service
(“MMS”) messages, voicemail messages, call Rise contacts, calendar events, reminders,
notes, app data and settings, and other data. Records and data associated with third-party apps
may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant messaging

service, can be configured to regularly back up a user’s instant messages on iCloud.

il

 
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 13 of 21 PagelD #: 13

23. ‘In my training and experience, evidence of who was using an Apple ID and from

where, and evidence related to criminal activity of the kind described above, may be found in the

. files and records described above. This evidence may establish the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or, alternatively, to exclude the innocent from further
suspicion.

24. | The stored communications and files connected to an Apple ID may provide
direct evidence of the offenses under investigation. Based on my training and experience, instant
messages, emails, voicemails, photos, videos, and documents are often created and used in
furtherance of criminal activity, including to communicate and facilitate the offenses under

investigation.

25. In addition, the user’s account activity, logs, stored electronic communications,

and other data retained by Apple can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant
time. As an example, because every device has unique hardware and software identifiers, and
because every device that connects to the Internet must use an IP address, IP address and device
identifier information can help to identify which computers or other devices were used to access
the account. Such information also allows investigators to understand the geographic and

chronological context of access, use, and events relating to the crime under investigation.

 
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 14 of 21 PagelD #: 14

26. Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation. For example, information on the account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

27. Other information connected to an Apple ID may lead to the discovery of
additional evidence. For example, the identification of apps downloaded from App Store and
iTunes Store may reveal services used in furtherance of the crimes under investigation or
services used to communicate with eeSaNSpinators. In addition, emails, instant messages,
Internet activity, documents, and contact and calendar information can lead to the identification
of co-conspirators and instrumentalities of the crimes under investigation.

28. Apple’s servers are likely to contain stored electronic communications and
information concerning subscribers and their use of Apple’s services. In my training and
experience, such information may constitute evidence of the crimes under investigation including

information that can be used to identify the account’s user or users.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

29. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Apple to disclose to the govermtieat copies of the records and other information
(including the content of communications and stored data) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

13
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 15 of 21 PagelD #: 15

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.
CONCLUSION

30. Therefore, your Affiant respectfully requests this Court to issue a search warrant
authorizing the search of Apple iCloud account, beaumosteller@icloud.com, or any account
associated with Beau Mosteller which is controlled and maintained by Apple Inc., as described
in Attachment A, to seize the evidence, fruits, and instrumentalities described in Attachment B,
which individually or collectively constitute a violation of Title 18, United States Code, Sections

2252/2252A, et seq, Possession of Child Pornography.

Z

Kevin Sears, TFO
Homeland Security Investigations

Affidavit subscribed and sworn to before me this 12th day of November, 2019.

Honorable Erin L. Wiedemann
Chief United States Magistrate Judge

 
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 16 of 21 PagelD #: 16

ATTACHMENT A
PROPERTY TO BE SEARCHED

This search warrant applies to all content and information associated with:
beaumosteller@icloud.com and/or Beau Mosteller that is stored at premises controlled by
Apple, Inc., a company that accepts service of legal process at located at 1 Infinite Loop, M/S

36-SU, Cupertino, CA 95104 from January 2019 until present.

15
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 17 of 21 PagelD #: 17

ATTACHMENT B

Particular Things to be Seized
oO Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, including any messages, records, files, logs, or information that
have been deleted but are still available to Apple, or have been preserved pursuant to any request
made under 18 U.S.C. § 2703(f), Apple is required to disclose the following information to the
government, in unencrypted form whenever available, for each account or identifier listed in.
Attachment x

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was oneated) the length of service, the IP address used to
register the account, account status, methods of connecting, and means and source of payment
(including any credit or bank account numbers);

b. _All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized iOS devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (“UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers |
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifiers (““MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers

16
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 18 of 21 PagelD #: 18

(“MSISDN”), International Mobile Subscriber Identities (““IMSI”’), and International Mobile
Station Equipment Identities (“IMET”);

c. Any and all image or videos associated with the account, including stored or
preserved or previously deleted images still accessible by Apple, any and all Meta-data or
embedded data associated with the images/videos; any and all information associated with the
posting IP address and/or the geolocation and identification of any devices used to save or
upload images;

d. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWorks
(including Pages, Numbers, and Keynote), iCloud Tabs, and iCloud Keychain, and all address
books, contact and buddy lists, notes, reminders, calendar entries, images, videos, voicemails,
_ device settings, and bookmarks;

e. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, mail logs,
iCloud logs, iTunes Store and App Store logs (including purchases, downloads, and updates of
Apple and third-party apps), messaging logs (including iMessage, SMS, and MMS messages),
My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs, Find my
iPhone logs, logs associated with iOS device activation and upgrades, and logs associated with
web-based access of Apple services (including all associated identifiers);

f. All records and information regarding locations where the account was accessed,
including all data stored in connection with Location Services;

g. All records pertaining to the types of service used; and

17
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 19 of 21 PagelD #: 19

h. All records pertaining to communications between Apple and any person

regarding the account, including contacts with support services and records of actions taken.

18
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 20 of 21 PagelD #: 20

Il. Information to be seized by the government

All information described above in Section I, including correspondence, records,
documents, photographs, videos, applications, communications, and electronic messages that
constitutes fruits, evidence and instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A
including, for each account or identifier listed on Attachment A, information pertaining to the
following matters:

a. The identity of the person(s) who created or used the Apple ID, including records
that help reveal the whereabouts of such person(s);

b. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access, use and events relating to the crime
under investigation and the account subscriber;

c. Any records pertaining to the means and source of payment for services (including
any credit card or bank account number or digital money transfer account information);

d. _—_ Evidence indicating the subscriber’s state of mind as it relates to the crime under
investigation; and

e. Evidence that may identify any co-conspirators or aiders and abettors for the

above-listed crimes, including records that help reveal their whereabouts.

19
Case 5:19-cm-00121-ELW Document1 Filed 11/12/19 Page 21 of 21 PageID #: 21

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Apple Inc., and my official

 

title is . Iam a custodian of records for Apple Inc. I state
that each of the records attached hereto is the original record or a true duplicate of the original
record in the.custody of Apple Inc., and that I am the custodian of the attached records consisting

of (pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the occurrence of '
the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;

b. such records were kept in the ordinary course of a regularly conducted business activity

of Apple Inc.; and
such records were made by Apple Inc. as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Signature

 
